Title: To George Washington from David Hall, 17 April 1782
From: Hall, David
To: Washington, George


                        
                            Sir
                             17 April 1782
                        
                        From a Letter received by the President of the Delaware State from Genl Green I Stand charged with sundry
                            matters which appear from the manner of the Charge to be weighty, a Copy whereof I have taken the Liberty to enclose; I
                            have to request that your Excellency would be pleased to order, that my Tryal should be held at Philadelphia or Head
                            Quarters for the following Reasons.
                        A Dispute at this time subsisting between an Officer of the Maryland Line and myself concerning Rank, has
                            induced his friends to take this method of making me quit the Service, & from hence this charge has originated
                            & from which I do not entertain the least doubt I shall make it appear I am entirely blameless, provided my judges
                            are impartial but if I proceed to the Southward the most if not all that compose the Court will consist of the Maryland
                            Line, I should consider myself as before a partial Court & that I could not have a fair Hearing. Therefore should
                            (If I am obliged to join the Southern army) think it extremely hard to be obliged to go to Tryal under such
                            Circumstances—The Delay also that must necessarily attend a Transaction of this Nature at such a Distance from the place
                            where the offence is said to have been committed must necessarily be great as the Testimony will be at such a
                            Distance—Your Excellency will therefore much oblige me (as I would wish as speedy a Determination as possible) to order
                            that a Court be held either at Head Quarters or Philadelphia or some other convenient place. I am with the greatest
                            respect Your Excellency’s most Obt hble Servt
                        
                            David Hall

                        
                     Enclosure
                                                
                            
                                Sir
                                Camp Jany 14 1782
                            
                            Agreeable to your Orders I hand you a Report of Colo. Halls Conduct.
                            It would be necessary to mention that Colo. Hall left the Regt in the state of New York about the latter
                                end of Septr 1778 since which time he has never appeared at its Head—save about two months the Spring following when
                                he came up with his wife on a party of pleasure to visit her relations & during her stay he visited the
                                Regiment about once a fortnight & returned with her to the state where he has remained drawing his full
                                Rations of Provisions & forage giving furloughs to Deserters from the Regiment & discharging able
                                bodied men & inlisted for the war in Consequence of a reward in Grain—Captn Queenowault took one of his
                                discharges from a Soldier with an Order for so many Bushels of Grain to be delivered his Brother whose receipt was on
                                it for the Grain. this he delivered To the president of the State—I have in my Possession one of his furloughs
                                & Copies of other papers which were sent me by one of the Legislature of the State of Delaware. I am Sir Your
                                most Obt & hble Sert
                            
                                W. McKennan
                            
                        
                        
                    